Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2021.
Applicant's election with traverse of claims 1-15 and 18-19 in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that a product and a process of use have unity of invention. This is not found persuasive because MPEP 1850 II, lack unity may be a priori or a posteriori and can be found taking prior art into consideration. As set forth in the Restriction requirement, lack of unity is found a posteriori. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (JP 2002/068440).
Regarding claim 1, Oishi teaches a woven fabric comprising a first layer of first uncrimped weft filaments running essentially in parallel to each other and spaced apart from each other by a distance D, a second layer of second uncrimped weft filaments running essentially in parallel to each other and spaced apart from each other by a distance D wherein for each of the first uncrimped weft filaments there is one corresponding weft filament and vice versa to form successive filament pairs. Each of successive filament pairs being designable with a unique and ascendable integer index N. The woven fabric comprises crimped warp filaments having one of the claimed weave types c1-c4 and uncrimped warp filaments passing between the first and second uncrimped warp filaments of all filament pairs wherein the fabric does not comprise crimped warp filaments which entwine around first and second uncrimped weft filaments in an alternating manner. Oishi is silent regarding the claimed monofilaments. However, it would have 
Regarding claim 2, the first and second uncrimped weft filaments are polyester. Oishi is silent regarding the claimed monofilaments. However, it would have been obvious to one of ordinary skill in the art to use monofilaments for the wefts given the limited number of choices and monofilaments are known in the art of belts.
Regarding claim 3, the crimped warp filaments of weaves c1 and c2 are always present pairwise and immediately adjacent to each other and the crimped warp filaments of weaves c3 and c4 are always present pairwise and immediately adjacent to each other.
Regarding claim 4, Oishi is silent regarding the claimed ratio of uncrimped warp filaments to crimped warp filaments. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed ratio in order to affect cover factor and strength among other fabric properties. 
Regarding claim 5, the crimped warp filaments and the uncrimped warp filaments are arranged in repetitive units in the weft direction in which repetitive units the order in which the uncrimped warp filaments and the crimped warp filaments of weave types c1, c2, c3, and c4 are arranged in the weft direction is always the same.
Regarding 6, fabric consists of weft filaments, second uncrimped weft filaments, crimped warp filaments and uncrimped warp filaments. 
Regarding claim 7, the warp filaments 11-17 can be antistatic filaments and have one of the weave types, c1, c2, c3 or c4. 
Regarding claim 8,
Regarding claim 9, the fabric consists of first uncrimped weft filaments, second uncrimped weft filaments, crimped warp filaments and uncrimped warp filaments, which may be antistatic filaments.
 Regarding claim 10, the crimped warp filaments, the uncrimped warp filaments and the antistatic filaments are arranged in repetitive units in weft direction in which repetitive units the order in which uncrimped warp filaments, crimped warp filaments of weave types c1, c2, c3 and c4 and antistatic filaments are arranged in weft direction are always the same. 
Regarding claim 11,
Regarding claim 12, Oishi et al. are silent regarding the claimed diameter of the first and second filaments. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed diameter in order to affect fabric properties.
Regarding claims 13-15, Oishi teaches a belt having a top surface and a bottom surface and comprising a fabric oriented such that any warp filaments contained therein run in the belt’s longitudinal direction and the fabric being impregnated with an impregnation of an elastomer, including thermoplastic polyurethane. 
Regarding claims 18-19, Oishi is silent regarding the claimed treadmill or mail sorting machine. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the belt of Oishi in any number of uses including a treadmill or mail sorting machine. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Shawn Mckinnon/Examiner, Art Unit 1789